COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-368-CV

PHILLIP AMBURN AND ALL OCCUPANTS OF 7220                         APPELLANT
RAGAN PLACE, THE COLONY, TEXAS


                                       V.

HSBC BANK USA, N.A.                                                APPELLEE

                                    ----------

         FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                             ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     On September 16, 2008 and September 26, 2008 we notified appellant,

in accordance with rule of appellate procedure 42.3(c), that we would dismiss

this appeal unless the $175 filing fee was paid. See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).




     1
         … See Tex. R. App. P. 47.4.
     Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                 PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: October 16, 2008.




     2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                       2